 



Exhibit 10.2(1)(h)

SEVENTH AMENDMENT
TO THE
BELO SAVINGS PLAN

(As Amended and Restated Effective July 1, 2000)

     Belo Corp., a Delaware corporation, pursuant to authorization by the
Compensation Committee of the Board of Directors, adopts the following
amendments to the Belo Savings Plan (the “Plan”), effective as of January 1,
2003, except as otherwise indicated.

     1.     The first sentence of Section 1.8 of the Plan is amended in its
entirety effective January 1, 2004, to read as follows:



       1.18 “Compensation” means the base pay, overtime pay, shift differential
pay, premium pay, bonuses (including termination bonuses paid in a lump sum at
termination of employment) and commissions paid to an Employee by the
Participating Employers for services performed for the Participating Employers,
excluding (i) any awards (other than annual incentive compensation awards),
whether paid cash, Company Stock or any other medium, under the Belo 2004
Executive Compensation Plan or any other long term incentive compensation plan
and (ii) any other form of remuneration.

     2.     Section 5.4 of the Plan is amended in its entirety to read as
follows:



       5.4 Application of Forfeited Amounts. The amount of a Participant’s
Accounts which is forfeited pursuant to this Article or Section 10.6(e) will be
applied first to pay the expenses of administering the Plan, next to reinstate
any forfeitures that must be reinstated in accordance with this Article, then to
reduce Participating Employer profit sharing contributions pursuant to
Section 3.3 and last to reduce Participating Employer matching contributions
pursuant to Section 3.2.

     3.     Section 11.5 of the Plan is amended in its entirety to read as
follows:



       11.5 Limitation to Assure Benefits Payable to Beneficiaries are
Incidental. In the event that any payments under the Plan are to be made to
someone other than the Participant or jointly to the Participant and his spouse
or other payee, such payments must conform to the “incidental benefit” rules of
Code section 401(a)(9)(G) and the Treasury Regulations thereunder.

 



--------------------------------------------------------------------------------



 



     4.     Appendix A to the Plan (“Participating Employers”) is amended to add
the following employers as Participating Employers:

Al Dia, Inc.
Belo Expositions, Inc.
KSKN Television, Inc.
KTTU-TV, Inc.

     Executed at Dallas, Texas, this 5th day of December, 2003.

          BELO CORP.           By /s/Marian Spitzberg    

--------------------------------------------------------------------------------

    Marian Spitzberg     Senior Vice President/Human Resources

 